UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7405



DAVID LEE SMITH,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-02-688-1)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lee Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Lee Smith appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       See Smith v. North Carolina, No.

CA-02-688-1 (M.D.N.C. filed Sept. 9, 2002; entered Sept. 10, 2002).

We deny Smith’s motions for class certification and a temporary

restraining order. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2